        Case 1:17-cv-04327-LLS-RWL Document 163-1 Filed 07/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL DARDASHTIAN, individually and
on behalf of COOPER SQUARE VENTURES, LLC
NDAP, LLC and CHANNEL REPLY,                           Civil Case No.: 1:17 Civ.4327 (LLS)

                                   Plaintiffs,

                      -against-

DAVID GITMAN, ACCEL COMMERCE, LLC,
DALVA VENTURES, LLC, KONSTANTYN
BAGAIEV, OLESKKII GLUKHAREV
and CHANNEL REPLY, INC.,
                          Defendants.

                                   .


                   DECLARATION OF SANG J SIM IN SUPPORT OF
              DEFENDANTS’ OBJECTION TO MAGISTRATE JUDGE’S ORDER


    SANG J SIM, ESQ., affirms the following under penalty of perjury:


         1. I am making this declaration in support of Defendants, David Gitman, Accel

            Commerce, LLC, Dalva Ventures, LLC and Channel Reply, Inc. (hereinafter

            “Defendants”) Objection to Magistrate Judge Lehrburger’s Order dated July 3, 2020

            pursuant to Fed.R.Civ.P. 72.

         2. In support of this motion, a true and accurate copy of Plaintiffs’ expert valuation report

             is annexed hereto as Exhibit A.

         3. A true and accurate copy of Defendants’ Rebuttal expert report is annexed hereto as

             Exhibit B.

         4. A true and accurate copy of Magistrate Judge Lehrburger’s Order dated July 3, 2020 is

             annexed hereto as Exhibit C.
    Case 1:17-cv-04327-LLS-RWL Document 163-1 Filed 07/10/20 Page 2 of 2




      I declare under penalty of perjury that the foregoing is true and correct.


Dated: Bayside, New York
       July 10, 2020



                                                                    /s/Sang J. Sim_________
                                                                    Sang J. Sim, Esq.
